Title: From Thomas Jefferson to John Mason, 16 July 1789
From: Jefferson, Thomas
To: Mason, John



Sir
Paris July 16. 1789.

I am honored with your favor of the 11th. and sincerely thank you for the offer of your ship, which I would certainly have embraced,  had I been at liberty to go. But I have not yet received permission, and must await that. I beg you to remember me in the most friendly terms to your father. I have put off answering his letter because I expected constantly to make my voyage to America and to see him at his own house.
Great events have taken place here within these few days. The change of the ministry and the tumults of Paris consequent on that you will have heard of. Yesterday the king went without any cortege but his two brothers to the States general and spoke to them in very honest and conciliatory terms; such as in my opinion amount to a surrender at discretion. The temper of this city is too much heated at present to view them in that light, and therefore they keep on the watch, and go on in organizing their armed Bourgeoisie. But I have not a single doubt of the sincerity of the king, and that there will not be another disagreeable act from him. He has promised to send away the troops. I am with great esteem Sir your most obedt. & most humble servt.,

Th: Jefferson

